 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                              Case No. 2:20-cv-00073-TLN-DB P
11   MONRELL D. MURPHY,
                                                              ORDER
12                                               Plaintiff,
13                      v.
14

15   RUDAS,
16                                           Defendant.
17

18          Plaintiff is a state prisoner proceeding pro se with a civil rights action. Presently before the

19   court is defendant’s motion for an extension of time to file an opposition to plaintiff’s motion for

20   summary judgment. Good cause appearing the court will grant the motion.

21          IT IS HEREBY ORDERED that:

22          1. Defendant’s motion for an extension of time (ECF No. 37) is granted.

23          2. Defendant shall file an opposition on or before June 4, 2021.

24          3. All other deadlines shall remain in place.

25   Dated: April 29, 2021
                                                                          /s/DEBORAH BARNES
26                                                                        UNITED STATES MAGISTRATE JUDGE

27   DLB:12
     DB/prisoner-civil rights/murp0073.msj.eot
28
